Citation Nr: 1037987	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  07-36 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for residuals of a 
cerebrovascular accident (CVA), to include as secondary to 
service-connected diabetes mellitus.

3.  Entitlement to special monthly compensation (SMC) based on 
the need for aid and attendance or being housebound.

4.  Entitlement to a disability rating in excess of 30 percent 
for residuals of a gunshot wound, muscle group XIX.
 
5.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service connected disorders prior 
to October 28, 2009.




REPRESENTATION

Appellant represented by:	Rick Little, Agent


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 
1968.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina. 

When this case was previously before the Board in April 2009, it 
was decided in part and remanded in part.  The issues of 
entitlement to service connection for hypertension and residuals 
of a CVA, and to SMC based on the need for aid and attendance or 
on being housebound were remanded for further development.  These 
claims have now returned to the Board for further appellate 
action.  While the issue of entitlement to a total rating based 
on individual employability (TDIU) was also remanded at that 
time, a TDIU was granted in a March 2010 rating decision, 
effective October 28, 2009.  This is considered a partial grant 
of the relief sought, and thus this issue has been 
recharacterized as set forth on the title page.

The Board also granted an increased rating from 10 to 30 percent 
for the Veteran's residuals of a gunshot wound, muscle group XIX.  
The Veteran thereupon filed an appeal with the United States 
Court of Appeals for Veterans Claims (Court).  In April 2009, the 
Court issued an order granting a joint motion of the parties and 
remanded the case to the Board for action in compliance with the 
joint motion.

The issues of entitlement to a disability rating in excess of 30 
percent for residuals of a gunshot wound, muscle group XIX and a 
TDIU prior to October 28, 2009, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The weight of the probative medical evidence reflects that 
the Veteran's hypertension was not caused or permanently made 
worse by his service-connected diabetes mellitus, or is otherwise 
related to service.  Hypertension was not shown in the first year 
after separation.

2.  The weight of the probative medical evidence reflects that 
the Veteran's residuals of a CVA were not caused or permanently 
made worse by his service-connected diabetes mellitus, or are 
otherwise related to service.  The CVA was not shown within one 
year following separation.

3.  The Veteran is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less or concentric 
contraction of the visual field to 5 degrees or less; is not a 
patient in a nursing home due to mental or physical incapacity; 
and is able to perform his activities of daily living unassisted.

4.  The Veteran is not permanently housebound due to service 
connected disabilities. The Veteran is not confined to his 
dwelling and its immediate presence and is not institutionalized 
and restricted to the ward or clinical areas.

5.  The Veteran does not have a single service connected 
disability rated as 100 percent disabling and an additional 
service connected disability or disabilities independently rated 
at 60 percent separate and distinct from the 100 percent 
disability and involving different anatomical sections of bodily 
systems.  All service connected disorders are used to establish 
entitlement to the TDIU.  No separate or combination of disorders 
are independently rated 60 percent disabling or more.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension are not 
met.  38 U.S.C.A.    §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304,, 3.307, 3.309, 3.310 (2009).

2.  The criteria for service connection for residuals of a CVA 
are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.310 (2009).

3.  The criteria for SMC based on the need for aid and attendance 
or being housebound are not met. 38 U.S.C.A. 1114, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.350, 3.351, 
3.352 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under the 
VCAA by letter mailed in December 2005, before the initial 
adjudication of the claims.  Although he was not sent notice with 
respect to the disability-rating or effective-date element of the 
claims until April 2006, and notice of secondary service 
connection claims until May 2009 after the initial adjudication 
of the claims, the Board finds that there is no prejudice to the 
Veteran in proceeding with the issuance of a final decision.  In 
this regard, the Board notes that following the provision of the 
required notice and the completion of all indicated development 
of the record, the originating agency readjudicated the Veteran's 
claims.  There is no indication in the record or reason to 
believe that any ultimate decision of the originating agency 
would have been different if complete VCAA notice had been 
provided at an earlier time.  See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  
Moreover, as explained below, the Board has determined that 
service connection is not warranted for the Veteran's claimed 
disabilities.  Consequently, no disability rating or effective 
date will be assigned, so the failure to provide earlier notice 
with respect to those elements of the claims was no more than 
harmless error.  

The Board also notes that the Veteran has been afforded an 
appropriate VA examination and that treatment records, including 
service treatment records and pertinent VA and private medical 
records, have been obtained to the extent possible.  The Board 
acknowledges that unfortunately, a portion of the Veteran's VA 
outpatient treatment records from the VA medical centers in Tampa 
and Port Richey from 1996 and 1998 were unable to be obtained.  A 
November 2008 formal finding sets out the efforts that were 
undertaken to obtain these records, and the Board is satisfied 
that any further attempts to obtain these records would be 
futile.  Accordingly, the Board will proceed with appellate 
review.

As noted in the Introduction, the Veteran's claims were remanded 
in April 2009.  The purpose of this remand was to provide the 
Veteran proper notice for his secondary service connection 
claims, afford him the opportunity to submit additional medical 
evidence, and then to provide the Veteran a VA examination to 
determine whether it is at least as likely as not that the 
Veteran hypertension and CVA residuals were related to or 
aggravated by his service-connected diabetes mellitus.  

The record reflects that proper notice of secondary service 
connection claims was mailed to the Veteran in May 2009, which 
also asked the Veteran to submit additional evidence.  
Outstanding VA outpatient treatment records were obtained, and 
the Veteran was afforded a VA examination in February 2010.  
Thus, all of the Board's remand instructions have been 
substantially complied with.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) (where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance).

The Board has considered the Veteran's representative's 
contention that the February 2010 examination was inadequate and 
failed to address the questions posed in the April 2009 VA 
examination regarding secondary service connection.  The 
examination report indicates that the examiner obtained the 
pertinent history from the Veteran, and that the Veteran's claims 
file was available and reviewed.  In addition, the report 
reflects that the examiner fully considered and properly assessed 
the Veteran's symptomatology in addressing the contentions of 
secondary service connection.  In the Board's opinion, the 
examination report is adequate for adjudication purposes.

In sum, the Board is satisfied that any procedural errors in the 
originating agency's development and consideration of the claims 
were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claims

Legal Criteria

Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be 
granted for any disease initially diagnosed after service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected disability.  
38 C.F.R. § 3.310(a).  Additional disability resulting from the 
aggravation of a nonservice-connected disability by a service-
connected disability is also compensable under 38 C.F.R. § 3.310.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Service connection for some disorders, including organic 
cardiovascular disease and hypertension, may be presumed to have 
incurred in service where present to a degree of 10 percent 
following qualifying service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

SMC based on the Need for Aid and Attendance

The criteria for determining whether SMC is payable by reason of 
need of aid and attendance is set forth in 38 C.F.R. § 3.351, 
which in pertinent part provides:

(b) ...Need for aid and attendance means helplessness or being so 
nearly helpless as to require the regular aid and attendance of 
another person. The criteria set forth in paragraph (c) of this 
section will be applied in determining whether such need exists.

(c) Aid and attendance; criteria. The veteran, spouse, surviving 
spouse or parent will be considered in need of regular aid and 
attendance if he or she:

(1) Is blind or nearly so blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or

(2) Is a patient in a nursing home because of mental or 
physical incapacity; or

(3) Establishes a factual need for aid and attendance under 
the criteria set forth in 38 C.F.R. § 3.352(a).

38 C.F.R. § 3.352(a) provides:

The following will be accorded consideration in determining the 
need for regular aid and attendance: inability of claimant to 
dress or undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will not 
include the adjustment of appliances which normal persons would 
be unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of claimant to feed himself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or assistance 
on a regular basis to protect the claimant from hazards or 
dangers incident to his daily environment.  38 C.F.R. § 3.352(a).

[Being] "[b]edridden" will be a proper basis for the aid and 
attendance determination and is defined as that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  The fact that the claimant has 
voluntarily taken to bed or that a physician has prescribed rest 
in bed for the greater-or-lesser part of the day to promote 
convalescence or cure will not suffice.  It is not required that 
all of the disabling conditions enumerated above be found to 
exist before a favorable rating may be made.  The particular 
personal functions that the claimant is unable to perform should 
be considered in connection with his condition as a whole.  It is 
only necessary that the evidence establish that the claimant is 
so helpless as to need regular aid and attendance, not that there 
be a constant need.  Determinations that the veteran is so 
helpless, as to be in need of regular aid and attendance will not 
be based solely upon an opinion that the claimant's condition is 
such as would require him to be in bed. They must be based on the 
actual requirement of personal assistance from others.  Id.

The performance of the necessary aid and attendance service by a 
relative of the claimant or other member of his or her household 
will not prevent the granting of the additional allowance.  38 
C.F.R. §3.352(c).

Although a Veteran need not show all of the disabling conditions 
identified in 38 C.F.R. § 3.352(a) to establish entitlement to 
aid and attendance, the Court has held that it is logical to 
infer there is a threshold requirement that "at least one of the 
enumerated factors be present."  Turco v. Brown, 9 Vet. App. 222, 
224 (1996).

Special monthly compensation at the housebound rate is also 
payable where the veteran has a single service-connected 
disability rated as 100 percent and (1) has additional service-
connected disability or disabilities independently ratable at 60 
percent, separate and distinct from the 100 percent service- 
connected disability and involving different anatomical segments 
or bodily systems, or (2) is permanently housebound by reason of 
service-connected disability or disabilities. This latter 
requirement is met when the Veteran is substantially confined as 
a direct result of service-connected disabilities to his or her 
dwelling and the immediate premises or, if institutionalized, to 
the ward or clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 
38 C.F.R. § 3.350(i).




Burden of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

Analysis

Service Connection Claims

The Veteran contends that he is entitled to service connection 
for residuals of a CVA and for hypertension, as he believes that 
these disabilities are related to or have been aggravated by his 
service-connected diabetes mellitus.

At the outset, the Board notes that the Veteran's service 
treatment records do not reflect, nor does the Veteran contend, 
that either of these disabilities had their onset during service.  
The Veteran's service treatment records cover his extensive 
history with regard to his gunshot wound residuals, but do not 
discuss hypertension or CVA.  There were no abnormalities with 
respect to either of these disabilities listed on the Veteran's 
July 1968 discharge examination.

With respect to post-service medical records, VA medical center 
records note a diagnosis of hypertension beginning in April 1996.  
VA outpatient treatment records show a continued diagnosis and 
treatment of this disability through 2010.  However, there is no 
discussion in these records of the etiology of the Veteran's 
hypertension.

VA and private medical records from the Foote Hospital also 
indicate that the Veteran suffered a CVA in October 2005.  
Residuals including left hemiparesis, left facial droops and 
slurred speech were recorded.  These records likewise do not 
discuss the etiology of the CVA.

The Veteran was first afforded a VA examination pertaining to 
these disabilities in June 2006.  The examination notes that that 
the time of his CVA, he was found to be hypertensive, and also to 
have diabetes mellitus.  The examiner concluded by diagnosing the 
Veteran with hypertension and CVA with residuals.  In a July 2006 
addendum opinion, the examiner noted that the Veteran's CVA was 
not secondary to the diabetes since the diabetes was not 
discovered until the stroke was present.  Rather, the examiner 
expressed that the stroke was more likely secondary to the 
hypertension.  He also determined that diabetes was not the cause 
of hypertension.

The Veteran was afforded anther VA examination in February 2010 
for the purpose of addressing whether the Veteran's hypertension 
or CVA were related to or aggravated by his service-connected 
diabetes mellitus.  The examiner indicated that he reviewed the 
Veteran's claims file, and noted all significant history.  After 
a physical examination, he diagnosed the Veteran with CVA with 
residual left side arm, hand, and leg weakness and hypertension.  
Based upon his findings and a review of the Veteran's medical 
history, the examiner determined that the Veteran's hypertension 
was less likely than not related to his service-connected 
hypertension.  He supported this conclusion by noting that there 
was no chronic proteinuria or nephropathy of a sufficient degree 
to cause or aggravate hypertension. 

With respect to the Veteran's claimed CVA residuals, the examiner 
also determined that they were less likely than not related to 
the service-connected diabetes mellitus.  He noted that while the 
Veteran had diabetes at the time of the stroke, his fasting blood 
sugars and hemoglobin levels determined at the time of his 
admission for the stroke indicate that the diabetes was not at an 
advanced stage and was mild.  Furthermore, he pointed out that 
the record documents at the Veteran had a history of tobacco 
abuse and malignant hypertension with a diastolic pressure of 
greater than 130.  Finally, the examiner noted that the etiology 
of lacunar, or internal capsule strokes-which the Veteran 
suffered from-is typically hypertension.  In sum, the Veteran 
had mild diabetes, but had documented malignant hypertension 
which was severe and required multiple anti-hypertensives to 
regulate, and he suffered a stroke typically associated with 
poorly controlled hypertension.  Thus, he concluded that it is 
less likely than not that the mild diabetes was the cause of the 
stroke, and more likely as not that the malignant hypertension 
and history of tobacco abuse was the etiology of the stroke.  The 
examiner also found no evidence in the medical records to 
conclude that the Veteran's diabetes mellitus aggravated the 
Veteran's CVA residuals.

The record also contains a February 2008 opinion of Dr. R., the 
Veterans VA vascular surgeon, indicating that the Veteran's 
cerebrovascular accident is at least as likely as not related to 
an injury, disease or event during the Veteran's service.  He 
indicated that he event occurring during service was diabetes 
mellitus.  Documents indicate that this opinion was specifically 
requested in support of the Veteran's claim.

The Board acknowledges that the medical evidence of record 
contains competing opinions with respect to whether the Veteran's 
residuals of a CVA are related to his service-connected diabetes 
mellitus.  While Dr. R. found that the Veteran's CVA was at least 
as likely as not related to diabetes, both other VA examiners 
found no relationship between the Veteran's CVA and service or 
service-connected disability.

It is the Board's duty to assess the credibility and probative 
value of evidence, and, provided that it offers an adequate 
statement of reasons or bases, the Board may favor one medical 
opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

In this case, the Board finds the opinion of the February 2010 VA 
examiner to be more probative than the opinion supporting the 
claim.  In so finding, the Board notes that the VA examiner's 
ultimate opinion was rendered following a thorough examination of 
the Veteran and a review of the claims folders.  In addition, the 
VA examiner properly supported the opinion, and thoroughly 
discussed the likely causes of the Veteran's condition and 
pertinent medical literature.  Thus, a medical basis in support 
of the opinion was recorded.

On the other hand, while Dr. R. was the Veteran's treating 
vascular surgeon, there is no indication that he reviewed the 
Veteran's claims file.  Moreover, he did not provide and medical 
rationale to support his conclusion.  The Board notes that, in 
assessing evidence such as medical opinions, the failure of the 
physician to provide a basis for his opinion goes to the weight 
or credibility of the evidence in the adjudication of the merits.  
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  
Therefore, the Board has found this opinion to be of limited 
probative value.

With respect to the Veteran's hypertension, the Board likewise 
points out the opinions of the of the VA examiners finding that 
the Veteran's hypertension is not related to or aggravated by his 
diabetes mellitus.  There is no contrary opinion of record.  
Therefore, the Board concludes that the Veteran is not entitled 
to service connection for hypertension. 

The Board has also considered the Veteran's statements regarding 
his belief that his CVA and hypertension are related to his 
diabetes mellitus, but whether these disabilities are related to 
service is a medical question that the Veteran, as a layperson, 
is not competent to answer.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Moreover, along with his statements, the Veteran submitted 
various medical articles in support of his claims that relate 
diabetes to cardiovascular disability and stroke. The submissions 
provide medical information that is very general in nature and 
does not address the specific facts of the Veteran's claims 
before the Board.  As this generic medical information does not 
specifically state an opinion as to the relationship between the 
Veteran's current residuals of a CVA and hypertension to his 
service-connected diabetes mellitus, it is insufficient to 
establish the element of medical nexus evidence.  See Sacks v. 
West, 11 Vet. App. 314 (1998).

Accordingly, the Board must conclude that service connection is 
not warranted for the Veteran's hypertension and CVA residuals.  
In reaching this decision, the Board has determined that the 
benefit-of-the- doubt rule is not applicable to the claims 
because the preponderance of the evidence is against the claims.

SMC

The Veteran contends that he is entitled to SMC by need of 
housebound aid and attendance or housebound status.  In various 
statements, he has indicated that while his present condition 
allows him some mobility, he cannot be unsupervised.  He reported 
that he has fallen several times and cannot get up without 
assistance, and is unable to use his right hand in preparing food 
or performing other daily tasks.  He also indicated that he 
cannot do a deep knee bend.

The Veteran is presently service connected for residuals of a 
gunshot wound, paraspinal muscle group XX, rated 40 percent 
disabling; residuals of a gunshot wound, muscle group XIX, rated 
30 percent disabling; residuals of a gunshot wound, right pleural 
cavity, rating as 20 percent disabling; posttraumatic stress 
disorder (PTSD) rated 30 percent disabling; diabetes mellitus 
rated as 20 percent disabling; residuals of an injury to the 
right kidney, post operative left pyeloplasty for hydronephrosis 
and nephrolithiasis, rated as 10 percent disabling; and a scar of 
the right wrist, rated as 10 percent disabling.  The Veteran's 
combined disability rating is 90 percent.  He is in receipt of a 
total disability rating by reason of individual unemployability 
(TDIU).

Immediately following the Veteran's stroke in October 2005, he 
was found to require daily personal health care services of a 
skilled provider, without which he would require nursing home or 
other institutional care.  However, after rehabilitation, it was 
indicated that the Veteran lived at home and regularly attended 
his medical appointments.

A June 2006 VA eye examination recorded distance visual acuities 
of 20/80 in the right and 20/40 in the left eye.  His best 
corrected distance visual acuities were 20/25 in the right and 
20/20 in the left eye.  

The Veteran was most recently afforded a VA examination in 
February 2010 pertaining to his service-connected PTSD.  During 
the examination it was noted that the Veteran fed himself, 
clothed himself and attended to his own toilet needs.  He 
reported that he lived with his wife and did very little around 
the house.  He indicated that he liked to draw and went to 
church.  He recreational and leisure pursuits were described as 
limited.  During a general VA examination also from February 
2010, it was noted that the Veteran was able to ambulate using a 
wheeled walker and was able to dress and undress independently.  
It was also indicated that in terms of the Veteran's residuals of 
the gunshot wound, muscle function was normal in terms of 
comfort, endurance, and strength sufficient to perform activities 
of daily living.

In sum, the facts do not establish the Veteran's eligibility for 
SMC based on aid and attendance or housebound status. The Veteran 
is not housebound, nor is he blind or nearly blind.  He is able 
to leave his house at will, including to attend medical 
appointments and church.  He does not have a single 100 percent 
rating with additional 60 percent rating.

The Veteran does not require aid and attendance, insofar as he is 
able to perform all of his activities of daily living without 
assistance.  The Board acknowledges that the Veteran experiences 
many difficulties with the activities of daily living, 
particularly with use of his right hand.  However, recent medical 
records indicate that he is able to feed and dress himself.  
While he has difficulty ambulating, he uses a walker and does not 
require any further assistance.  He is able to perform a few 
activities around the house and leaves the house on occasion for 
appointments and church.  While the Veteran may be legitimately 
concerned that he cannot be alone, as he requires assistance 
should he fall or if an emergency occurs, this is not a basis to 
award SMC.

Additionally, the Veteran is not rated 100 percent disabled for 
any one disability and 60 percent disabled for one or more 
additional disabilities affecting a different body system. The 
Veteran's total disability rating is 90 percent, and he is paid 
at the 100 percent rate by reason of individual unemployability.  
All service connected disorders were considered in awarding that 
rating.  There are no disabilities that warrant assignment of a 
separate 60 percent disabling.

The Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
the merits of an outstanding issue.  That doctrine is 
inapplicable in the instant case because the preponderance of the 
evidence is against the Veteran's claim.   Accordingly, SMC is 
denied.


ORDER

Service connection for hypertension, to include as secondary to 
service-connected diabetes mellitus, is denied.

Service connection for residuals of a CVA, to include as 
secondary to service-connected diabetes mellitus, is denied.

SMC based on a need for aid and attendance or being housebound is 
denied.


REMAND

The Board finds that the case must be remanded at this point for 
further development in compliance with the Court's Order.

In the April 2009 decision, the Board determined that VA had 
provided the Veteran with a comprehensive VA examination 
addressing the claimed disorder and contentions with respect to 
his gunshot wound residuals.  The Board also determined that 
manifestations of severe muscle damage to group XIX, including 
adherent scars, were not shown.

In the joint motion, it was noted that the June 2006 VA 
examination upon which the VA relied in its determination did not 
include any X-ray evidence.  It was also pointed out that X-ray 
evidence of minute multiple scattered foreign bodies is a factor 
of severe muscle impairment, which could warrant a 50 percent 
rating.  As the Veteran has previously complained of 
fragmentation and debris, and a June 2007 VA examination report 
noted bullet fragments or bone migrating out periodically, the 
Court found that a remand is needed for VA to provide an adequate 
examination, including acquirement and consideration of X-rays.

Moreover, as the Court pointed out in the joint remand, adherent 
scars are also a factor for an increased rating for gunshot wound 
residuals.  Previous VA examinations have revealed adherent 
scars.  Thus, the examination should discuss all pertinent rating 
criteria, including scarring. 

Consideration of a TDIU prior to October 28, 2009, is deferred 
pending the development requested on the instant issue.

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be afforded a VA 
examination by an examiner with appropriate 
expertise to determine the current severity 
of the Veteran's gunshot wound residuals, 
muscle group XIX.  The claims folders must 
be made available to and reviewed by the 
examiner.  

Any indicated studies should be performed, 
including obtaining X-rays and an 
evaluation of the scars associated with the 
disability.

After examining the Veteran, reviewing the 
claims file, and conducting any testing 
deemed necessary, the examiner should fully 
describe any and all functional deficits 
associated with the service-connected 
gunshot wound residuals, muscle group XIX.  
A complete rationale for all opinions must 
be provided.

2.  Then, the RO/AMC should adjudicate the 
Veteran's claim on a de novo basis.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
action, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


